COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-09-386-CV


PILAR CHAVEZ D/B/A                                                   APPELLANT
CHAVEZ CONSTRUCTION

                                        V.

AMJAD MALIK                                                            APPELLEE

                                       AND

AMJAD MALIK                                                          APPELLANT

                                        V.

DANIEL LEAL D/B/A LEAL                                                 APPELLEE
CONSTRUCTION


                                     ----------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

             MEMORANDUM OPINION1 AND JUDGMENT

                                     ----------

      We have considered the parties’ AAgreed Motion To Dismiss.@ It is the

court=s opinion that the motion should be granted; therefore, we dismiss the appeal


      1
       See Tex. R. App. P. 47.4.
of appellant Pilar Chavez d/b/a Chavez Construction.        See Tex. R. App. P.

42.1(a)(1), 43.2(f). This case shall hereafter be styled “Amjad Malik v. Daniel Leal

d/b/a Leal Construction.”

      Costs of the appeal shall be paid by appellant Pilar Chavez d/b/a Chavez

Construction, for which let execution issue. See Tex. R. App. P. 42.1(d).



                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: September 16, 2010